Dismissed and Memorandum Opinion filed December 30, 2008







Dismissed and Memorandum
Opinion filed December 30, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00225-CV
____________
 
CHIGOZIE ANYIAM AND HELEN ANYIAM, Appellants
 
V.
 
RAY WADHAWAN AND SHELLEY WASHAWAN, Appellees
 
 

 
On Appeal from County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 861893
 

 
M E M O R
A N D U M   O P I N I O N




This is
an appeal from a judgment signed February 28, 2008.  The clerk=s record was filed on May 2, 2008. 
On September 4, 2008, the court reporter informed this Court that appellants
had neither requested nor made arrangements for payment for the reporter=s record.  On September 11, 2008, the
clerk of this court notified appellants that we would consider and decide those
issues that do not require a reporter=s record unless appellants, within 15
days of notice, provided this court with proof of payment for the record.  See
Tex. R. App. P. 37.3(c). 
Appellants filed no reply.
On
October 9, 2008, this Court issued an order stating that unless appellants
submitted their brief on or before November 10, 2008, the Court would dismiss
the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).  Appellants filed no response.  The
reporter=s record was filed November 7, 2008. 
No brief was filed.
On
November 17, 2008, appellees moved to dismiss the appeal.  On November 18,
2008, this Court requested appellants respond to the motion.  Appellants filed
no reply.
Accordingly,
the motion to dismiss is granted and the appeal is ordered dismissed. 
Appellees= request for attorney fees is denied.
 
PER
CURIAM
Panel consists of Justices Frost, Brown, and Boyce.